Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending. Claims 14-30 are withdrawn. Claims 1-13 are examined below.

Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 depends from canceled claim 10. Please consider making claim 11 dependent on claim 10.  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of group I, species IA (WO3), IIA (ruthenium), and IIIA (vanadium) in the reply filed on 7/6/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuta et al. (US 2004/0163700).
Regarding claim 1, Mizuta discloses a solar cell system, comprising (see abstract): 
a dye-sensitized photochromic semiconductor adapted to serve as a photoelectrode and a negative electrode (i.e. a semiconductor layer having a photosensitive substance also called a 
a positive electrode (i.e. counter electrode, see paragraph [0015]); and 
an aqueous environment (i.e. hydrous solvent, see paragraph [0038]) comprising a dissolved redox shuttle pair Ox/Re, selected from the group consisting of Vanadium, benzoquinone and anthraquinone (i.e. vanadium ion (III) – vanadium ion (II), see paragraphs [0015]-[0018], [0038]-[0040]), 
wherein the dye-sensitized photochromic semiconductor comprises: 
a Ruthenium dye (see paragraph [0079]) and 
WO3 (i.e. oxide of tungsten, WO3, see paragraphs [0060]-[0064]). 
The limitation that WO3 is treated with TiCl4. is a product by process limitation and is given weight to the extent that the process defines structure. The examiner notes Mizuta discloses the process claimed (see paragraph [0077]).
Alternatively, Mizuta discloses wherein the WO3 is treated with TiCl4 (see paragraph [0077]).

Mizuta does not disclose wherein the dye has a light absorption band in the range from about 380 nm to about 750 nm. Mizuta discloses the dye claimed. 
The court has held when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Regarding claim 9, Mizuta discloses a solar cell system of claim 1, wherein the photochromic semiconductor comprises nanoparticles of WO3 fused together (see paragraphs [0066], [0076]-[0077]).
The limitation that the nanoparticles are fused together by the TiCl4 treatment and a high-temperature sintering process is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of Mizuta is substantially identical to that claimed.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1-4 above, and further in view of Zakeeruddin et al. (US 2009/0000658) as evidenced by Shalini et al. (Status and outlook of sensitizers/dyes used in dye sensitized solar cells (DSSC): a review).
Regarding claim 5, modified Liu discloses a solar cell system of claim 4, but does not disclose wherein the ruthenium dye is N-719 dye.
Zakeeruddin is analogous art to modified Liu et al. as Zakeeruddin discloses ruthenium dye for DSSCs (see paragraph [0011]), wherein the N719 dye is one of the most efficient ruthenium sensitizers (see paragraph [0013]). Shalini evidences N719 dye is that of the formula shown (see fig. 2, page 1309).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1 above, and further in view of Ohtaka et al. (US 2005/0236036).
Regarding claim 7, Mizuta discloses a solar cell system of claim 1, but does not disclose wherein the photochromic semiconductor comprises TiO2-WO3 hybrid electrodes.
Ohtaka is analogous art to Mizuta as Ohtaka discloses a solar cell comprising a WO3 semiconductor electrode with absorbed dye, a redox electrolyte and a counter electrode (see paragraph [0013]-[0014] and [0105]). Ohtaka discloses wherein the semiconductor of the semiconductor may be a combination wherein the combination may comprise WO3 and TiO2 (see paragraph [0105]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. TiO2-WO3, which is based upon its suitability for the intended use, i.e. hybrid electrodes, as the use is within the ambit of one of ordinary skill in the art, wherein the result is predictable, i.e. a photo electrochemical. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1 above, and further in view of Reece et al. (US 2012/0267234).
Regarding claim 11, Mizuta discloses a solar cell system of claim 1, wherein the redox couple is Vanadium in a supporting electrolyte (i.e. vanadium ion (III) – vanadium ion (II), see paragraphs [0038]-[0040]).
Mizuta does not disclose the supporting electrolyte comprises H2SO4. 
Reece is analogous to Mizuta as Reese is directed to a photoelectrochemical cell comprising a tungsten oxide semiconductor with absorbed dye (paragraphs [0057] and [0121\-[0122]). Reece discloses the importance of an electrolyte is a substance capable of containing free ions, and wherein sulfuric acid is able to perform that function with the disclosed materials, i.e. tungsten oxide and ruthenium dye (see paragraph [0135]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. TiO2-WO3, which is based upon its suitability for the intended use, i.e. hybrid electrodes, as the use is within the ambit of one of ordinary skill in the art, wherein the result is predictable, i.e. a photo electrochemical. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 12 and 13, Mizuta discloses a solar cell system of claim 1, wherein the photochromic semiconductor is partially or completed coated with a membrane (see paragraphs [0085]-[0089]).  

Reece is analogous art to Mizuta (see claim 11). Reece discloses a membrane wherein the membrane is a fluoropolymer, specifically Nafion (see paragraph [0135]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. TiO2-WO3, which is based upon its suitability for the intended use, i.e. hybrid electrodes, as the use is within the ambit of one of ordinary skill in the art, wherein the result is predictable, i.e. a photo electrochemical. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

REJECTION OVER LIU ET AL., JONES ET AL. AND Li et al. (evidenced by Park et al.)
Claims 1, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Reversible Electron Storage in an All-Vanadium Photoelectrochemical Storage Cell: Synergy between Vanadium Redox and Hybrid Photocatalyst) in view of Jones et al. (US 2017/0133162) as evidenced by Park et al. (US 2007/0079870) and in view of Li et al. (US 2016/0071655).
Regarding claims 1, 7 and 9, Liu discloses a Photoelectrochemical Storage Cell (which reads on a solar cell system), comprising: 
a photochromic semiconductor (SC) adapted to serve as a photoelectrode (PE) and a negative electrode (-);
a positive electrode (+); and

wherein the redox couple is selected from the group consisting of Vanadium, (i.e. Vanadium, the selected species, see Liu pages 2632-2634).
Liu does not disclose the photochromic semiconductor is dye-sensitized.
Jones is analogous to Liu as Jones discloses an electrical energy storing device (see abstract) with a photoelectrode (103) comprising a semiconductor layer (102) with dye (101) adsorbed on the semiconductor (see paragraph [0018]) wherein the photoelectrode (103) is a negative electrode (see fig. 1, wherein negative charge flows to photoelectrode and is therefore the negative electrode as utilized in a battery); also comprising a redox shuttle pair in an aqueous solution and a counter electrode (see .paragraph [0017]-[0019], [0023] and [0047]).
Jones discloses the dye injects electrons into the semiconductor, which is a large band gap metal oxide, i.e. TiO2 (see paragraph [0023])/
Park discloses that large band gaps of metal oxides prevent direct absorption of sunlight, wherein sensitization by a variety of inorganic and organic dyes provides charge injection into the large band gap metal oxide semiconductor (see paragraph [0010]); the charge injection by adding dye sensitization to an electrode allows for photoelectrodes capable of vectorial electron transfer without an additional input of energy (see paragraph [0014]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the semiconductor of Liu by adsorption of a dye onto the electrode as disclosed by Jones as the dye increases charge injection into a large band gap metal oxide that is greater than that achieved by direct absorption of sunlight.

a dye molecule having a light absorption band, specifically ruthenium dye (see Park paragraph [0019], i.e. ruthenium dye); and 
a photochromic semiconductor selected from the group consisting of WO3, MoO3, hexacyanoferrates, Prussian blue, conjugated conducting polymers, and viologens (i.e. WO3, elected species) (see Liu pages 2632-2634). 
Modified Liu does not disclose that the dye absorbs in the range from about 380 nm to about 750 nm, but does disclose it must absorb in sunlight and be able to inject charge into the semiconductor, resulting in the absorption range being a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.
Further, modified Liu discloses a solar cell system of claim 2, wherein the dye is selected from the group consisting of Ruthenium dyes, indolic dyes, coumarin-based dyes, triarylamines, carbazoles, fluorenes, thiophenes and oligothiophenes (i.e. ruthenium, selected species, see Jones paragraph [0018]), and wherein the dye is a Ruthenium dye (see Jones paragraph [0018]).
3 (see Liu pages 2632-2634), further  wherein the photochromic semiconductor comprises TiO2-WO3 hybrid electrodes (see Liu pages 2632-2634).
Modified Liu does not disclose wherein the photochromic semiconductor is TiCl4-treated (claim 8); nor wherein the TiCl4 treatment has a high- temperature sintering process (claim 9).
Li is analogous art to modified Liu in that Li discloses an electrochemical solar cell (see abstract) comprising a semiconductor oxide electrode may be TiO2 or WO3 (see paragraph [0040]).
Li discloses wherein the semiconductor is treated with TiCl4, followed by a sintering process (see paragraph [0064]). 
The court has held it would be obvious to apply a known technique, i.e. treated with TiCl4, to a known device, i.e. metal oxide semiconductor electrode, in the same way, i.e. high temperature, wherein the result is predictable, i.e. the electrode is ready for dye absorption. See MPEP § 2143.

Regarding claim 11, modified Liu discloses a solar cell system of claim 10, wherein the redox couple is Vanadium in a supporting electrolyte comprising H2SO4 (see Liu pages 2632-2634).

Regarding claim 12, modified Liu discloses a solar cell system of claim 2, wherein the photochromic semiconductor is partially or completed coated with a layer of a fluoropolymer (i.e. separator of Nafion, see Liu pages 2632-2634).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Jones et al. as evidenced by Park et al., and Reece et. al., as applied to claim 1 above, and further in view of Zakeeruddin et al. (US 2009/0000658) as evidenced by Shalini et al. (Status and outlook of sensitizers/dyes used in dye sensitized solar cells (DSSC): a review).
Regarding claim 5, modified Liu discloses a solar cell system of claim 1, but does not disclose wherein the ruthenium dye is N-719 dye.
Zakeeruddin is analogous art to modified Liu et al. as Zakeeruddin discloses ruthenium dye for DSSCs (see paragraph [0011]), wherein the N719 dye is one of the most efficient ruthenium sensitizers (see paragraph [0013]). Shalini evidences N719 dye is that of the formula shown (see fig. 2, page 1309).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. N719 dye, which is based upon its suitability for the intended use, i.e. as a ruthenium sensitizer, as the use is within the ambit of one of ordinary skill in the art, wherein the result is predictable, i.e. an efficient ruthenium dye. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
Applicant argues there is no motivation to modify Liu with Jones. The examiner cited the motivation that using a combination of inorganic and organic dyes provides charge injection into the large band gap metal oxide semiconductor; charge injection by adding dye sensitization to an electrode allows for photoelectrodes capable of vectorial electron transfer without an additional input of energy (see Rejection of claim 1, over Liu et al. in view of Jones et al. above).  Such combinations are known in the art (see references above Mizuta et al. and Reece et al.). Specifically, Reece is substantially identical to Liu comprising a semiconductor of tungsten oxide, a ruthenium dye, and a vanadium redox couple, in H2SO4. See rejections above. Reece provides the exact same motivation for the use of a dye with a tungsten oxide semiconductor electrode as provided by examiner (see paragraphs [0121]-[0123]). Therefore applicant’s argument that such a motivation is invalid is not found persuasive.
The examiner notes that Zakeeruddin is not utilized to support the above motivation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721